Doster, C. J.
(dissenting) : I dissent from the first paragraph of the foregoing syllabus and the corresponding portion of the opinion. I adhere to the decision made in Kansas City v. Kimball, 60 Kan. 224, 66 Pac. 78, but I deny the applicability of that case to the facts of this one. The face of the petition on *205which the mayor and council took action in this case did not fail to show non-conformity to the law, but on the other hand it affirmatively showed non-conformity to it. The law requires the petition to be signed by “resident owners.” Only by conceiving Kansas Oity as a resident owner of 400 feet of the property fronting on the street to be paved can the petition be upheld as not affirmatively showing non-conformity to the law. Of course a city can be an owner of property within its own limits ; and for the purposes of the case in hand we will say that the mayor and council were at liberty to regard it as the owner of the 400 feet in question — although the fact of ownership was in reality otherwise, as subsequently proved. They could not, however, regard it as a “resident owner,” because that term, as used in the statute under consideration, means natural persons residing in the city, and, perhaps, private corporations domiciled there. I say this because the incongruity of classifying a sovereignty for purposes of taxation as among the residents of its own territorial limits is too great to admit of the idea entertained by the majority of the court. If a city be a resident owner within its own limits, and hence qualified to sign a petition for the making of street improvements, it follows that all the regulations as to the making and collection of the assessments to pay for the improvements apply to it as to private individuals, unless the statute elsewhere provides a different rule. The statute, however, makes no different provision as to it in relation to such matter. Again, if a city, for the purposes of a petition for street improvements, is a resident owner within its own limits, we have the anomalous spectacle of a municipality petitioning itself to make a municipal improvement whereby taxes on its own property may be imposed, *206and for the non-payment of which taxes such property may be sold and conveyed away from it. Again, , the very statute which authorizes the making of the , improvement on the petition of resident owners auJthorizes such owners to remonstrate to the mayor- and (council against the making of the improvement,' and also authorizes the mayor and council to consider and determine whether the improvement petitioned for is necessary to be made.
Now, suppose the petition in this case had been signed by natural persons only, and that the city had joined with the others in a remonstrance against the making of the improvement, as upon the theory of its being a resident owner it had the right to do. We would have been treated to the equally anomalous spectacle of a city formally remonstrating to itself against the proposed action by itself, and gravely considering its own remonstrance along with that of others in order to determine the action which it should take.
The fact is the statute contemplates the making of street improvements upon the petition, or the refusal to make them upon the remonstrance, of those who are the subjects of municipal authority — those whose property may be taken in invitum to pay for the improvement, if made, or may go unburdened if not made ; and it does not contemplate that the sovereignty which itself determines the necessity for the making of the improvement and which levies and collects the taxes to pay for it, if made ; may join with private individuals in setting in motion that machinery of the law which eventuates in the action taken.
The precise question here involved was determined in accordance with the views above expressed in City of Atlanta v. Smith et al., 99 Ga. 462, 27 S. E. 696, and I think that the decision in that case is a sound precedent to follow.